              Case 2:19-cv-02046-RAJ-BAT Document 16 Filed 02/03/21 Page 1 of 1




 1

 2

 3                                   UNITED STATES DISTRICT COURT
                                    WESTERN DISTRICT OF WASHINGTON
 4                                            AT SEATTLE
 5
         NELYN M MONGHIT, NOEL MAAMO,
 6
                                      Plaintiffs,                     CASE NO. 2:19-cv-02046-RAJ-BAT
 7
               v.                                                     ORDER GRANTING
                                                                      CONTINUANCE OF STAY OF
 8
         ANTONY BLINKEN, 1 in his Official                            CURRENT CASE DEADLINES
 9       Capacity as Secretary of State; JOHN C.
         LAW, in his Official Capacity as Deputy
10       Chief to the U.S. Embassy in Manila,
         Philippines; MONTY WILKINSON, 2 in his
11       Official Capacity as Acting Attorney
         General,
12
                                      Defendants.
13
              Based on the parties’ Stipulation (Dkt. 15), and for good cause shown, it is ORDERED:
14
              1)       The stipulated motion (Dkt. 15) is GRANTED;
15
              2)       All case deadlines shall be stayed until May 3, 2021;
16
              3)       The parties shall move to lift the stay or for a continuance of the stay on or before
17
     May 5, 2021.
18
              DATED this 3rd day of February, 2021.
19

20                                                                  A
                                                                    BRIAN A. TSUCHIDA
21                                                                  Chief United States Magistrate Judge

22   1
      Antony Blinken is automatically substituted in his official capacity as Secretary of State for former Secretary of
     State Michael Pompeo under Fed. R. Civ. P. 25.
23   2
      Monty Wilkinson is automatically substituted in his official capacity as Acting Attorney General for former
     Attorney General William Barr under Fed. R. Civ. P. 25.

     ORDER GRANTING CONTINUANCE OF
     STAY OF CURRENT CASE DEADLINES - 1
